                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


TONIA HERVEY,

            Plaintiff,

v.                                                 Civil Action No. 5:18CV213
                                                                      (STAMP)
WEIRTON MEDICAL CENTER, INC.,

            Defendant.


                      MEMORANDUM OPINION AND ORDER
                  GRANTING IN PART AND DENYING IN PART
                DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

                                 I.    Background

     This    civil   action      arises    out    of    alleged   violations       and

interference by defendant of plaintiff’s rights under the Family

and Medical Leave Act, 29 U.S.C. § 2611 et seq. (hereinafter

“FMLA”).    In her amended complaint (ECF No. 63), plaintiff, Tonia

Hervey (“Hervey”), seeks redress for the alleged violation by

defendant    Weirton   Medical        Center,    Inc.    (“WMC”),     of   the   FMLA

(Count I) and asserts a claim arising out of an alleged intolerable

work environment amounting to constructive discharge (Count II).

Further,    plaintiff’s     amended       complaint      includes     a    count    of

equitable estoppel (Count III).

     Now pending before the Court is defendant’s motion for summary

judgment pursuant to Federal Rule of Civil Procedure 56.                           ECF

No. 49.     Defendant WMC moves this Court for the entry of summary

judgment in its favor with respect to the claims against it in this

civil   action.      ECF   No.    50.      Plaintiff      filed   a   response     in

opposition to defendant’s motion.                ECF No. 59.      Defendant then
filed a reply.     ECF No. 78.1    At this time, the defendant’s motion

is fully briefed and ripe for decision.

      Following its review of WMC’s fully briefed motion for summary

judgment, and the memoranda and exhibits submitted by the parties,

this Court finds that, for the reasons set forth below, the

defendant’s motion for summary judgment is granted as to any FMLA

“retaliation” claim plaintiff is attempting to assert in Count I of

the amended complaint (ECF No. 63 at 7-8 ¶ 37, ¶ 41) and denied as

to   plaintiff’s   interference     claim   under   the    FMLA    (Count   I),

plaintiff’s   constructive        discharge   claim       (Count    II),    and

plaintiff’s equitable estoppel count (Count III).2




      1
      This Court, in its previous order granting the plaintiff’s
motion for leave to file an amended complaint, simultaneously
denied the defendant’s motion for summary judgment without
prejudice to the extent that it related to the plaintiff’s original
complaint. ECF No. 62. Thereafter, plaintiff filed an amended
complaint (ECF No. 63). On November 12, 2019, this Court held a
status conference in the above-styled civil action.         At the
conference, after discussion with the parties as to this issue,
counsel for the defendant represented that reviving the defendant’s
previously filed motion for summary judgment and plaintiff’s
response in opposition would be the most efficient and acceptable
way to expedite the briefing schedule in this matter and fully
present the outstanding issues before this Court in the time
permitted by the agreed upon condensed scheduling order.
Accordingly, the parties, by agreement, jointly stipulated to
reinstating the defendant’s previous motion for summary judgment
(ECF No. 49) with defendant’s memorandum in support (ECF No. 50) as
well as plaintiff’s response in opposition (ECF No. 59).
      2
      Additionally, to the extent plaintiff attempts to raise an
alternative argument in her response brief that defendant is
judicially estopped from arguing plaintiff’s “non-eligibility”
under the FMLA, this Court finds, under the circumstances presented
in this particular case, that plaintiff’s judicial estoppel theory
fails.

                                      2
                         II.   Applicable Law

     Under Rule 56(c) of the Federal Rules of Civil Procedure:

          A party asserting that a fact cannot be or is
     genuinely disputed must support the assertion by:
          (A) citing to particular parts of materials in the
     record, including depositions, documents, electronically
     stored   information,    affidavits   or   declarations,
     stipulations . . . admissions, interrogatory answers, or
     other materials; or
          (B) showing that the materials cited do not
     establish the absence or presence of a genuine dispute,
     or that an adverse party cannot produce admissible
     evidence to support the fact.

Fed. R. Civ. P. 56(c).    The party seeking summary judgment bears

the initial burden of showing the absence of any genuine issues of

material fact.   See Celotex Corp. v. Catrett, 477 U.S. 317, 322-23

(1986).   “The burden then shifts to the nonmoving party to come

forward with facts sufficient to create a triable issue of fact.”

Temkin v. Frederick County Comm’rs, 945 F.2d 716, 718 (4th Cir.

1991), cert. denied, 502 U.S. 1095 (1992) (citing Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986)). However, as the

United States Supreme Court noted in Anderson, “Rule 56(e) itself

provides that a party opposing a properly supported motion for

summary judgment may not rest upon the mere allegations or denials

of his pleading, but . . . must set forth specific facts showing

that there is a genuine issue for trial.”       Anderson, 477 U.S. at

256. “The inquiry performed is the threshold inquiry of determining

whether there is the need for a trial—whether, in other words,

there are any genuine factual issues that properly can be resolved

only by a finder of fact because they may reasonably be resolved in



                                   3
favor of either party.”       Id. at 250; see also Charbonnages de

France v. Smith, 597 F.2d 406, 414 (4th Cir. 1979) (“Summary

judgment ‘should be granted only in those cases where it is

perfectly clear that no issue of fact is involved and inquiry into

the facts is not desirable to clarify the application of the law.’”

(citing Stevens v. Howard D. Johnson Co., 181 F.2d 390, 394 (4th

Cir. 1950))).

      In Celotex, the Supreme Court stated that “the plain language

of Rule 56(c) mandates the entry of summary judgment, after

adequate time for discovery and upon motion, against a party who

fails to make a showing sufficient to establish the existence of an

element essential to that party’s case, and on which that party

will bear the burden of proof at trial.”         Celotex, 477 U.S. at 322.

In reviewing the supported underlying facts, all inferences must be

viewed in the light most favorable to the party opposing the

motion. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986).

                           III.    Discussion

      In reviewing the supported underlying facts, and viewing all

inferences in the light most favorable to the plaintiff, this Court

finds that this civil action contains a number of genuine issues of

material fact and that the evidence is such that a reasonable trier

of fact could return a verdict for the non-moving plaintiff as to

her   claim   for   interference   with   FMLA    rights   (Count   I)   and

constructive discharge (Count II).



                                    4
       An employer is prohibited from discriminating against an

employee for engaging or attempting to engage in an activity

protected by the FMLA. 29 U.S.C. § 2615(a); 29 C.F.R. § 825.220(c)

(“The Act’s prohibition against interference prohibits an employer

from    discriminating      or   retaliating   against      an   employee   or

prospective employee for having exercised or attempted to exercise

FMLA rights.”).       To make out an “interference” claim under the

FMLA, an employee must demonstrate that (1) she is entitled to an

FMLA benefit; (2) her employer interfered with the provision of

that benefit; and (3) that interference caused harm. Adams v. Anne

Arundel Cty. Pub. Sch., 789 F.3d 422, 427 (4th Cir. 2015).

       Further, although application of the doctrine of equitable

estoppel in the context of FMLA cases is not well-settled, it is

clear that equitable estoppel “arises when one party has made a

misleading representation to another party and the other has

reasonably   relied    to    his   detriment   on   that    representation.”

Blankenship v. Buchanan Gen. Hosp., 999 F. Supp. 832, 837 (W.D. Va.

1998) (quoting Bakery and Confectionery Union v. Ralph’s Grocery

Co., 118 F.3d 1018, 1027 (4th Cir. 1997)).

       Here, while defendant admits that plaintiff was eligible for

leave under its “more generous” policy, WMC contends that plaintiff

is not an “eligible” employee under the FMLA.              ECF No. 78 at 11.

To the contrary, plaintiff takes the position that she relied on

defendant’s representations and actions and took job-protected FMLA

leave from May 23, 2018 to June 25, 2018 after she provided



                                      5
defendant with all necessary forms and certifications.                         Plaintiff

also notes that WMC did not actually implement the reduction in

plaintiff’s hours of work from 30 plus hours a week to 20 hours per

week, which plaintiff argues had the effect of defeating future

eligibility for FMLA while WMC was considering her entitlement to

FMLA leave, until plaintiff returned from her first FMLA approved

leave.     ECF No. 59 at 2.

         While defendant argues that plaintiff conflates eligibility

under the FMLA with her eligibility under WMC’s leave policy, it is

this     Court’s       opinion   that     a    determination    as     to    plaintiff’s

eligibility under the FMLA, in this particular case, must be made

by   a    fact-finder         after   mutual        consideration      of    plaintiff’s

equitable        estoppel      argument       and   presentation     of     evidence   and

testimony        by     both     parties        concerning     WMC’s        actions    and

representations          in    granting       plaintiff     leave    and     plaintiff’s

reliance on the same.

         Recognizing this juxtaposition, this Court finds that the

facts of this particular case present a situation in which the

defendant’s argument concerning plaintiff’s eligibility under the

FMLA      must    be     counter-balanced           and   appropriately       considered

alongside plaintiff’s assertion of equitable estoppel in this

action.      A thorough review of the arguments presented by the

parties as to plaintiff’s “eligibility” under the FMLA, and a view

of the facts supported by the record in a light most favorable to

the plaintiff, reveals that there are genuine factual issues that



                                               6
properly can be resolved only by a finder of fact because they may

reasonably be resolved in favor of either party.

     As to the plaintiff’s claim regarding defendant’s interference

with her FMLA rights, this Court finds that plaintiff presents

sufficient evidence in opposing summary judgment that, when viewed

in a light most favorable to plaintiff, could lead a reasonable

fact-finder to conclude that WMC did interfere with plaintiff’s

exercise or attempt to exercise her rights under the FMLA by

failing to restore plaintiff to the same or an equivalent position

of employment held prior to the commencement of her FMLA leave or

leaves or by materially altering the terms and conditions of

employment prior to the commencement of plaintiff’s FMLA leave or

leaves.

     Accordingly, this Court finds that defendant’s motion for

summary judgment as to plaintiff’s FMLA interference claim asserted

in Count I and plaintiff’s equitable estoppel claim asserted in

Count III must be denied.

     As to the plaintiff’s claim regarding constructive discharge

(Count II), this Court finds that the evidence presented is

sufficient to create a triable issue of fact at trial and this

claim must be denied at the summary judgment stage.

     A constructive discharge occurs when an employer deliberately

makes an employee’s working conditions intolerable and thereby

forces her to quit her job.   Bristow v. Daily Press, Inc., 770 F.2d

1251, 1255 (4th Cir. 1985) (citing Holsey v. Armour & Co., 743 F.2d



                                  7
199, 209 (4th Cir. 1984), cert. denied, 470 U.S. 1028, 105 S.Ct.

1395, 84 L.Ed.2d 784 (1985) (quoting J.P. Stevens & Co., Inc. v.

NLRB, 461 F.2d 490, 494 (4th Cir. 1972))).       In viewing the facts

supported by the record in a light most favorable to the plaintiff,

this Court finds that genuine issues of material fact remain as to

whether or not WMC maintained an unusually adverse work environment

or a work environment with intolerable working conditions after

plaintiff took FMLA leave.

     While this Court does not find that defendant WMC engaged in

“retaliatory” conduct, it is this Court’s opinion that WMC has

failed to meet its burden of showing the absence of any genuine

issue of material fact as to the issue raised by plaintiff in her

constructive   discharge   claim   that   a   reasonable   employee   in

plaintiff’s position would have felt compelled to resign as the

result of the adverse work environment maintained by WMC.

     Accordingly, this Court finds that WMC has failed to meet its

burden of showing the absence of any genuine issue of material

fact, and that plaintiff has sufficiently set forth specific facts,

conflicting testimony, and documentary evidence sufficient to

create triable issues of fact as to issues concerning plaintiff’s

reliance on defendant’s actions and representations in taking FMLA

leave, defendant’s alleged interference with plaintiff’s FMLA

rights, and whether or not a reasonable employee in plaintiff’s

position would have felt compelled to resign as the result of the

adverse work environment maintained by WMC.      This Court finds that



                                   8
these issues of material fact must be settled by a fact-finder. In

finding that genuine issues of material fact exist, this Court must

deny defendant’s motion for summary judgment as a matter of law.

                            IV.   Conclusion

     For the reasons stated above, defendant Weirton Medical Center

Inc.’s motion for summary judgment (ECF No. 49) is GRANTED as to

any Family and Medical Leave Act “retaliation” claim plaintiff is

attempting to assert in Count I of the amended complaint and denied

as to plaintiff’s interference claim under the Family and Medical

Leave Act (Count I), constructive discharge claim (Count II), and

plaintiff’s equitable estoppel count (Count III).

     IT IS SO ORDERED.

     The Clerk is directed to transmit a copy of this order to

counsel of record herein.

     DATED:    December 2, 2019



                                  /s/ Frederick P. Stamp, Jr.
                                  FREDERICK P. STAMP, JR.
                                  UNITED STATES DISTRICT JUDGE




                                    9
